Citation Nr: 1132021	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-02 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating, in excess of 50 percent prior to February 6, 2007 and in excess of 70 percent from February 6, 2007, for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel





INTRODUCTION

The Veteran had active duty for training from March 1964 to August 1964 and active military service from March 1965 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board notes that subsequent to the issuance of the rating decision the Veteran moved and now the issue is on appeal from the RO in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that it is noted on two reports of contact dating April 2010 and June 2010 that the Veteran has stated that he has received treatment at the Branson, Missouri, VA community based outpatient clinic.  The Board notes that these treatment reports are not of record, and as such, it is necessary to obtain the Veteran's VA treatment records.

The Board notes that VA has a duty to obtain all outstanding identified VA treatment records as such records are constructively in the possession of VA adjudicators during the consideration of a claim, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board finds that the Veteran's appeal must be remanded to obtain these treatment records and any other available VA treatment records.

The Board notes further that the Veteran was last examined by VA for PTSD in July 2006; his representative has asserted that the current medical evidence is thus, not contemporaneous and does not adequately evaluate the current state of the Veteran's disability.  See May 2011 Appellant's Brief.  Under the circumstances, the Board finds that VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the Branson, Missouri, VA community based outpatient clinic for the period from January 2009 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until it is determined that the records sought do not exist or that further efforts to obtain these records would be futile.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a GAF score.  The examiner should also address the impact of the Veteran's service-connected PTSD on his ability to work.  A complete rationale for all opinions expressed must be provided.

3.  Then the Veteran's claim should be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


